DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in a telephone interview with Chia-Hsin Chu on 28 February 2022. 
 The application has been amended as follows:
1. (Currently amended) A computer-implemented method for predicting a trajectory of an obstacle during autonomous driving, the method comprising: 
predicting that the obstacle is moving from a starting point to an end point based on perception data generated through perceiving a driving environment of an autonomous driving vehicle (ADV) driving within a lane; 
generating a longitudinal movement trajectory of the obstacle from the starting point to the end point in view of a shape of the lane, including determining an initial longitudinal state and an end longitudinal state, the end longitudinal state including an end longitudinal speed, wherein 
a) when a maximum curvature of the lane is greater than a threshold, a speed at a point of the maximum curvature is calculated and used as the end longitudinal speed, and when the maximum curvature of the lane is less than the threshold, a current speed of the obstacle is used as the end longitudinal speed, wherein a time to reach the end longitudinal speed is set to a default value representing a duration of a prediction period, and 

generating a lateral movement trajectory of the obstacle from the starting point to the end point, including optimizing a shape of the lateral movement trajectory using a first polynomial function, wherein the first polynomial function is a quintic polynomial function that satisfies at least one of the following set of 2initial lateral constraints a) an initial value of the first polynomial function is equal to an initial lateral offset of the obstacle, b) an initial value of a first derivative of the first polynomial function is equal to [[the]] an initial lateral speed of the obstacle, and c) an initial value of the second derivative of the first polynomial function is equal to [[the]] an initial lateral acceleration of the obstacle, the generating the lateral movement trajectory of the obstacle from the starting point to the end point further comprising: 
determining an initial lateral state including an initial lateral offset and an initial lateral speed of the ADV, and 
determining an end lateral state by calculating a time to reach a central line of a target lane from the initial lateral state based on the initial lateral offset and the initial lateral speed, wherein the end lateral state includes that [[the]] an end lateral offset is zero indicating that the ADV reaches the central line of the target lane since an offset distance between the ADV and the central line of the target lane is zero, wherein the ADV moves along the central line of the target lane after the ADV reaches the central line of the target lane, and wherein the end lateral state includes that [[the]] an end lateral speed is zero; 
combining the longitudinal movement trajectory and the lateral movement trajectory to generate a predicted trajectory predicting how the obstacle is to move; and 
controlling the ADV to move in view of the predicted trajectory of the obstacle.  
4. (Currently Amended) The method of claim 1, further comprising: 
set of end lateral states are utilized as a first set of constraints of the first polynomial function to optimize the lateral movement trajectory.  
8. (Currently amended) A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: 
predicting that an obstacle is moving from a starting point to an end point based on perception data generated through perceiving a driving environment of an autonomous driving vehicle (ADV) driving within a lane; 
generating a longitudinal movement trajectory of the obstacle from the starting point to the end point in view of a shape of the lane, including determining an initial longitudinal state and an end longitudinal state, the end longitudinal state including an end longitudinal speed, wherein 
a) when a maximum curvature of the lane is greater than a threshold, a speed at a point of the maximum curvature is calculated and used as the end longitudinal speed, and 4when the maximum curvature of the lane is less than the threshold, a current speed of the obstacle is used as the end longitudinal speed, wherein a time to reach the end longitudinal speed is set to a default value representing a duration of a prediction period, and 
b) the initial longitudinal state and the end longitudinal state are used as constraints to a second polynomial function used to optimize a shape of the longitudinal movement trajectory; 
generating a lateral movement trajectory of the obstacle from the starting point to the end point, including optimizing a shape of the lateral movement trajectory using a first polynomial function, wherein the first polynomial function is a quintic polynomial function that  an initial lateral speed of the obstacle, and c) an initial value of the second derivative of the first polynomial function is equal to [[the]] an initial lateral acceleration of the obstacle, the generating the lateral movement trajectory of the obstacle from the starting point to the end point further comprising: 
determining an initial lateral state including an initial lateral offset and an initial lateral speed of the ADV, and 
determining an end lateral state by calculating a time to reach a central line of a target lane center from the initial lateral offset and the initial lateral speed, wherein the end lateral state includes [[the]] an end lateral offset is zero indicating that the ADV reaches the central line of the target lane since an offset distance between the ADV and the central line of the target lane is zero, wherein the ADV moves along the central line of the target lane after the ADV reaches the central line of the target lane, 5and wherein the end lateral state includes that [[the]] an end lateral speed is zero; 
combining the longitudinal movement trajectory and the lateral movement trajectory to generate a predicted trajectory predicting how the obstacle is to move; and 
controlling the ADV to move in view of the predicted trajectory of the obstacle.  
10. (Canceled)
11. (Currently Amended) The machine-readable medium of claim 8, wherein the operations further comprise: 
determining a set of end lateral states associated with the end point based on a current states of the obstacle, wherein [[the]] initial lateral states and the set of end lateral states are utilized as a first set of constraints of the first polynomial function to optimize the lateral movement trajectory.  
15. (Currently amended) A data processing system, comprising: 

a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including: 
predicting that an obstacle is moving from a starting point to an end point based on perception data generated through perceiving a driving environment of an autonomous driving vehicle (ADV) driving within a lane, 
generating a longitudinal movement trajectory of the obstacle from the starting point to the end point in view of a shape of the lane, including determining an initial longitudinal state and an end longitudinal state, the end longitudinal state including an end longitudinal speed, wherein 
a) when a maximum curvature of the lane is greater than a threshold, a speed at a point of the maximum curvature is calculated and used as the end longitudinal speed, and when the maximum curvature of the lane is less than the threshold, a current speed of the obstacle is used as the end longitudinal speed, wherein a time to reach the end longitudinal speed is set to a default value representing a duration of a prediction period, and 
b) the initial longitudinal state and the end longitudinal state are used as constraints to a second polynomial function used to optimize a shape of the longitudinal movement trajectory, 
generating a lateral movement trajectory of the obstacle from the starting point to the end point, including optimizing a shape of the lateral movement trajectory using a first polynomial function, wherein the first 7polynomial function is a quintic polynomial function that satisfies at least one of the following set of initial lateral constraints a) an initial value of the first polynomial function is equal to an initial lateral offset of the obstacle, b) an initial value of a first derivative of the first polynomial function is equal to [[the]] an initial lateral speed of the obstacle, and c) an initial value of the second  an initial lateral acceleration of the obstacle, the generating the lateral movement trajectory of the obstacle from the starting point to the end point further comprising: 
determining an initial lateral state including an initial lateral offset and an initial lateral speed of the ADV, and 
determining an end lateral state by calculating a time to reach a central line of a target lane from the initial lateral state based on the initial lateral offset and the initial lateral speed, wherein the end lateral state includes [[the]] an end lateral offset is zero indicating that the ADV reaches the central line of the target lane since an offset distance between the ADV and the central line of the target lane is zero, wherein the ADV moves along the central line of the target lane after the ADV reaches the central line of the target lane, and wherein the end lateral state includes that [[the]] an end lateral speed is zero, 
combining the longitudinal movement trajectory and the lateral movement trajectory to generate a predicted trajectory predicting how the obstacle is to move, and
controlling the ADV to move in view of the predicted trajectory of the obstacle.  
17. (Canceled)
18. (Currently Amended) The data processing system of claim 15, wherein the operations further comprise: 
determining a set of end lateral states associated with the end point based on a current states of the obstacle, wherein [[the]] initial lateral states and the set of end lateral states are utilized as a first set of constraints of the first polynomial function to optimize the lateral movement trajectory.  
20. (Currently Amended) The data processing system of claim 15, wherein the second polynomial function is a quartic polynomial function.

ALLOWABLE SUBJECT MATTER
 Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18 and 20 are pending and allowed.  Claims 1, 4, 8, 11, 15, 18 and 20 are currently amended, and claims 10, 17 are currently canceled. Claim 3, 5, 7, 12, 14, 19 and 21-28 were previously cancelled.
 The following is an examiner’s statement of reasons for allowance:
The closest prior art of Herman (DE102017118651) teaches a method for collision avoidance of a vehicle, the method comprising the following steps: measuring at least one parameter describing the dynamic conditions of the vehicle and predicting a vehicle trajectory in response to the dynamic conditions of the vehicle; detecting at least one object in a surrounding area of the vehicle and determining at least one parameter describing the dynamic conditions of the detected object relative to the vehicle, wherein the surrounding area of the vehicle includes at least one peripheral region away from the predicted vehicle trajectory; predicting a potential collision between the vehicle and the detected object on the basis of the dynamic conditions of the vehicle as well as the dynamic conditions of the object; and taking at least one countermeasure for collision avoidance in response to the predicted potential collision. The prediction of a potential collision with an object detected in the peripheral region includes determining the location of the potential collision on the vehicle trajectory, wherein the countermeasure for collision avoidance of a collision with such an object detected in a peripheral region is taken in response to a presumed potential collision with such an object at the determined location. The present invention also refers to a corresponding computer program product for executing the method and a corresponding system for collision avoidance.
In regarding to independent claims 1, 8 and 15, Herman taken either individually or in combination with other prior art of record fails to teach or render obvious a computer-implemented method, a non-transitory machine-readable medium and a system  generating a longitudinal movement trajectory of the obstacle from the starting point to the end point in view of a shape of the lane, including determining an initial longitudinal state and an end longitudinal lane is zero, wherein the ADV moves along the central line of the target lane after the ADV reaches the central line of the target lane, and wherein the end lateral state includes that the end lateral speed is zero; combining the longitudinal movement trajectory and the lateral movement trajectory to generate a predicted 
Regarding claims 2, 4, and 6.  These claims are allowable based on their dependency from claim 1.
Regarding claims 9, 11, and 13.  These claims are allowable based on their dependency from claim 8.
Regarding claims 16, 18, and 20.  These claims are allowable based on their dependency from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        /KEVIN P MAHNE/Primary Examiner, Art Unit 3668